DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2021 has been entered.

Response to Amendment/Arguments
	Claim 1 has been amended.  Claims 1-9 are pending and under examination.
	Applicant's arguments, see p. 27, filed 28 February 2021, with respect to the objections and rejections have been fully considered and are persuasive.  The objections and rejections of 23 November 2020, 19 January 2021, and 12 February 2021 have been withdrawn. 

Claim Objections
Claims 1 and 3-9 are objected to because of the informalities below.  
Regarding claim 1, 
It is suggested to amend "using vacuum induction and magnetic stirring process" to "using a vacuum induction and magnetic stirring process" in lines 2-3.
It is suggested to amend "it" to "the crucible" in line 4 of step 2.
It is suggested to amend "after alloying" to "after the alloying" in line 1 of step 4.
Regarding claim 2, 
It is suggested to amend "the fine grain" to "the fine particle" in line 4.
Regarding claims 3-9, 
It is suggested to amend "steel using smelting and casting process" in the preamble of the claims to "steel using the smelting and casting process".
Regarding claim 4, 
It is suggested to amend "obtain semi-finished product" to "obtain a semi-finished product" in line 2 of step 1.
It is suggested to amend "and a deformation is performed again by" to "and a second deformation is performed by" in lines 1-2 of step 2.
It is suggested to amend "to obtain martensitic production" to "to obtain martensite" in the last line of step 4
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1: 
Claim 1 recites the limitation "the amount of Y" in step 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the raw materials used" in line 1 of step 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3,
Claim 3 recites the limitation "the percentages" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the total mass" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4:
	Claim 4 recites the limitation "the production cooled to a room temperature" in step 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 2 and 5-9, these claims do not remedy the deficiencies of parent claims 1 and 4 noted above, and are rejected for the same rationale.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 recites in step 5: "hot forging and hot rolling are performed" (emphasis added).  However, claim 4, which attempts to further limit the subject matter of claim 1 recites in step 1 that "a first thermal deformation is performed by forging or rolling" (emphasis added).  Claim 4 does not recite forging past this single step.  Therefore, claim 4 fails to further limit the subject matter of claim 1 because claim 4 makes the forging step optional in the process.
Regarding dependent claims 5-9, these claims do not remedy the deficiencies of parent claim 4 noted above, and are rejected for the same rationale.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The statement of reasons for the indication of allowable subject matter was made in the action mailed 7 July 2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732    

/SHENG H DAVIS/Primary Examiner, Art Unit 1732